

117 HR 5541 IH: Primary and Virtual Care Affordability Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5541IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Schneider (for himself and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the exemption for telehealth services from certain high deductible health plan rules, and for other purposes.1.Short titleThis Act may be cited as the Primary and Virtual Care Affordability Act. 2.Exemption for telehealth services(a)In generalSubparagraph (E) of section 223(c)(2) of the Internal Revenue Code of 1986 is amended by striking December 31, 2021 and inserting December 31, 2023. (b)Certain coverage disregardedClause (ii) of section 223(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking December 31, 2021 and inserting December 31, 2023. (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 3.High deductible health plan safe harbor for no deductible for certain primary care services provided during the COVID emergency(a)In generalParagraph (2) of section 223(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(G)Safe harbor for absence of deductible for certain primary care services provided during the COVID emergency(i)In generalA plan shall not fail to be treated as a high deductible health plan by reason of failing to have a deductible for primary care services provided by a qualified provider in any plan year beginning on or before December 31, 2023.(ii)Primary care servicesFor purposes of clause (i), the term primary care services means services provided by primary care practitioners (as defined in section 1833(x)(2)(A)) of the Social Security Act. (iii)Qualified providerFor purposes of clause (i), the term qualified provider means a general practitioner, family physician, general internist, obstetrician, gynecologist, pediatrician, geriatric physician, advanced practice registered nurse, or physician assistant acting in accordance with State laws..(b)Effective dateThe amendment made by this section shall apply to plan years beginning after December 31, 2019.4.Study and reports(a)StudyThe Comptroller General of the United States shall complete a study on the effects of the safe harbor for certain primary care services provided during the COVID emergency under section 223(c)(2)(G) of the Internal Revenue Code of 1986 (as added by section 3). (b)Reports(1)Interim reportNot later than 365 days after the date of the enactment of this Act, the Comptroller General of the United States shall provide a report to Congress containing an analysis of the results of the study under subsection (a). Such report shall contain—(A)an analysis of the effects of the safe harbor on—(i)whether plan sponsors opted to incorporate changes to their benefit design;(ii)insurance premiums;(iii)enrollment in high deductible health plans;(iv)utilization of primary care visits, telehealth visits, emergency department visits, and hospital admissions; and (v)the rate of employer im­ple­men­ta­tion of flexibilities in changes to benefit design; and(B)comparisons of patient engagement with services for those whose employer incorporated flexibilities into their benefit design and those who did not do so.(2)Final reportNot later than 365 days after the interim report under paragraph (1) is issued, the Comptroller General of the United States shall provide a final report to Congress containing a comprehensive analysis of the results of the study under subsection (a). Such report shall include updated findings, analyses, and comparisons described in paragraph (1). 